           Case 3:17-cv-03763-JSC Document 54-1 Filed 04/18/19 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT

10                          SOUTHERN DISTRICT OF CALIFORNIA

11
12   BRIAN WILSON, CARRIE HUGHES, AND           CASE NO. 3:17-CV-03763-JSC
     KATIA SEGAL, on behalf of themselves and
13                                              [PROPOSED] ORDER REGARDING
     all others similarly situated,
                                                ADMINISTRATIVE MOTION TO FILE
14                                              UNDER SEAL
15          Plaintiff,
16   vs.
17
     TESLA, INC., a corporation dba TESLA
18   MOTORS, INC., and TESLA MOTORS,
     INC., a corporation,
19
20          Defendants.
21
22
23
24
25
26
27
28


                                                                  CASE NO. 3:17-CV-03763-JSC
             Case 3:17-cv-03763-JSC Document 54-1 Filed 04/18/19 Page 2 of 2


 1            Having reviewed Plaintiffs’ Administrative Motion to File Under Seal, the Court ORDERS

 2   that:

 3            Plaintiffs’ Counsel’s detailed billing records shall remain under seal.

 4
 5   Dated: _______________________                 By:
                                                              Hon. Jacqueline Scott Corley
 6                                                            United States District Court Judge
                                                              Northern District of California
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
                                                                                    CASE NO. 3:17-CV-03763-JSC
